      Case 19-45206-elm7 Doc 43 Filed 12/14/20            Entered 12/14/20 15:14:29        Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.




Signed December 14, 2020                                        United States Bankruptcy Judge
______________________________________________________________________



                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                      FORT WORTH DIVISION

       In re:

       SYNERGY FABRICATION, INC.,                           Case No. 19-45206-ELM

                                                            Chapter 7
                               Debtor.

         ORDER GRANTING MOTION OF CHAPTER 7 TRUSTEE FOR AN ORDER
      APPROVING THE SALE OF CERTAIN ASSETS OF THE DEBTOR’S ESTATE FREE
      AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND ENCUMBRANCES PURSUANT
                 TO 11 U.S.C. §§ 105 AND 363 AND RELATED RELIEF

                On December 14, 2020, came on for consideration the Motion of Shawn K. Brown, chapter

     7 trustee (“Trustee”) for the estate (“Estate”) of the captioned debtor (“Debtor”), requesting the

     entry of an order approving the sale of certain assets of the Debtor’s Estate to Oak Point Partners,

     LLC (“Oak Point”) free and clear of liens, claims, interests and encumbrances pursuant to

     11 U.S.C. §§ 105 and 363 and Federal Rule of Bankruptcy Procedure 6004, and related relief



     ORDER GRANTING MOTION OF CHAPTER 7 TRUSTEE FOR AN ORDER APPROVING THE SALE OF
     CERTAIN ASSETS OF THE DEBTOR’S ESTATE FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND
     ENCUMBRANCES PURSUANT TO 11 U.S.C. §§ 105 AND 363 AND RELATED RELIEF - Page 1
Case 19-45206-elm7 Doc 43 Filed 12/14/20                        Entered 12/14/20 15:14:29   Page 2 of 3




(“Motion”) 1; and the Court having jurisdiction to consider the Motion and requested relief in

accordance with 28 U.S.C. §§ 157 and 1334; and consideration of the Motion and the requested

relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and due and proper notice of the

Motion having been provided; and it appearing that no other notice need be provided, and that

further notice has been waived; and the Court having read and considered the Motion; and that the

Trustee has filed his certificate of no objection representing that no objections to the Motion were

received or filed; and that no overbid was received and therefore the requested relief requesting

approval of the Bidding Procedures is moot; and the Court having determined that the legal and

factual bases set forth in the Motion and at any hearing thereon establish just and sufficient cause

for the relief granted herein; it is hereby

ORDERED, ADJUDGED AND DECREED THAT:

           1.       The relief sought in the Motion is GRANTED in its entirety.

           2.       The Purchase Agreement and all of its terms and conditions are approved in their

entirety.

           3.       The Purchase Agreement is fair and reasonable.

           4.       Pursuant to 11 U.S.C. § 363(b), the Trustee is authorized to sell the Remnant Assets

to Oak Point for the Purchase Price as provided in the Motion.

           5.       Pursuant to 11 U.S.C. § 363(f), the sale of the Remnant Assets to Oak Point

(“Sale”) shall be free and clear of any and all liens, claims, interests, and encumbrances, with such

liens, claims, interests, and encumbrances to attach to the proceeds of the Sale with the same force,




1
    Capitalized terms not defined herein shall have the meaning ascribed in the Motion.

ORDER GRANTING MOTION OF CHAPTER 7 TRUSTEE FOR AN ORDER APPROVING THE SALE OF
CERTAIN ASSETS OF THE DEBTOR’S ESTATE FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND
ENCUMBRANCES PURSUANT TO 11 U.S.C. §§ 105 AND 363 AND RELATED RELIEF - Page 2
Case 19-45206-elm7 Doc 43 Filed 12/14/20               Entered 12/14/20 15:14:29      Page 3 of 3




effect, and priority as such liens, claims, interests and encumbrances have on the Estate’s right to

the Remnant Assets, as appropriate, subject to the rights and defenses of the Trustee and any party

in interest with respect thereto.

        6.      The Trustee and the Trustee’s professionals are authorized to take such actions as

are necessary to effectuate the terms of the Purchase Agreement, together with all additional

instruments and documents that may be reasonably necessary to implement the Purchase

Agreement.

        7.      Oak Point is granted the protections provided to a good faith purchaser under

11 U.S.C. § 363(m).

        8.      The transfer of the Remnant Assets to Oak Point pursuant to the Purchase

Agreement constitutes a legal, valid, and effective transfer of all right, title and interest of the

Trustee and the Debtor’s Estate in the Remnant Assets, and shall vest Oak Point with all of the

Trustee’s and the Debtor’s Estate’s right, title and interest in the Remnant Assets and proceeds

thereof.

        9.      The fourteen-day stay under Bankruptcy Rule 6004(h) is waived.

        10.     This Court reserves jurisdiction over the provisions of this Order and to hear and

determine all matters arising from the implementation of this Order.

                                        # # # End of Order # # #

Submitted by:
The Law Office of Shawn K. Brown PLLC
Shawn K. Brown
State Bar No. 03170490
P.O. Box 93749
Southlake TX 76092
(817) 488-6023
shawn@browntrustee.com


ORDER GRANTING MOTION OF CHAPTER 7 TRUSTEE FOR AN ORDER APPROVING THE SALE OF
CERTAIN ASSETS OF THE DEBTOR’S ESTATE FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND
ENCUMBRANCES PURSUANT TO 11 U.S.C. §§ 105 AND 363 AND RELATED RELIEF - Page 3
